     Case 4:18-cv-05393-DMR Document 74-1 Filed 12/05/19 Page 1 of 11



 1   LORI E. ANDRUS (SBN 205816)
     lori@andrusanderson.com
 2   Paul Laprairie (SBN 312956)
     paul.laprairie@andrusanderson.com
 3
     ANDRUS ANDERSON LLP
 4   155 Montgomery Street, Suite 900
     San Francisco, CA 94104
 5   Telephone:     (415) 986-1400
     Facsimile:     (415) 986-1474
 6

 7   Attorneys for Plaintiff

 8
                                   UNITED STATES DISTRICT COURT
 9
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
                                        OAKLAND DIVISION
11

12    JANE DOE,                                      CASE NO. 4:18-cv-05393-DMR
13
                      Plaintiff,                     DECLARATION OF JANE DOE IN
14                                                   SUPPORT OF PLAINTIFF’S MOTION
              vs.                                    FOR JUDGMENT UPON DEFAULT
15
      STUART DINNIS,
16

17                    Defendant.

18

19

20

21

22

23

24

25

26

27

28


     DECLARATION OF JANE DOE IN SUPPORT OF PLAINTIFF’S MOTION FOR JUDGMENT UPON DEFAULT
                                                                    Case No: 4:18-cv-05393-DMR
     Case 4:18-cv-05393-DMR Document 74-1 Filed 12/05/19 Page 2 of 11



 1   I, Jane Doe, declare as follows:

 2          1.      I am the Plaintiff in the case titled Jane Doe v. Stuart Dinnis, Case No. 4:18-cv-

 3   05393-DMR.

 4          2.      At the time I was assaulted by Stuart Dinnis in October of 2016 I was working as

 5   Vice President, Panel Partnerships for Research Now.

 6          3.      On October 24, 2016, I was sexually assaulted by Stuart Dinnis and was left crying

 7   and unable to sleep that night. I missed several conference events in the following days out of

 8   fear of seeing Stuart Dinnis at those events.

 9          4.      When I returned home, I informed HR at my employer Research Now of what

10   occurred. Research Now obtained the elevator videos of the attack. Watching the videos was

11   painful and I cried in the presence of the Research Now HR staff throughout watching the video.

12          5.      Following the sexual assault I experienced extreme anxiety when riding on

13   elevators and now take the stairs in most situations rather than take an elevator alone. Normal

14   interactions, such as having a strange man use the same elevator as me, cause me to flinch and

15   cry.

16          6.      Since the sexual assault, I have experienced multiple panic attacks. I further

17   experience anxiety at the prospect that my daughters could face similar assaults.

18          7.      Following the sexual assault I sought mental health treatment through counselling

19   and an employee assistance line. I have been prescribed an increase in anti-depressant

20   medication.

21          8.      At my position at Research Now, I earned a salary of $150,000 and was eligible to

22   receive an additional 20% of my salary as a bonus. A copy of my offer letter is attached as

23   Exhibit A. I considered my position at Research Now a career-defining opportunity.

24          9.      After the sexual assault I experienced high anxiety and was unable to perform the

25   frequent travel that was required of my role at Research Now. I consequently resigned from my

26   position at Research Now.

27          10.     I took a position at American Airlines, where I worked prior to Research Now, at

28   the annual salary of $80,267 and earned a one-time $1,000 bonus in 2017. My benefits including
                                              1
     DECLARATION OF JANE DOE IN SUPPORT OF PLAINTIFF’S MOTION FOR JUDGMENT UPON DEFAULT
                                                                    Case No: 4:18-cv-05393-DMR
     Case 4:18-cv-05393-DMR Document 74-1 Filed 12/05/19 Page 3 of 11



 1   401(k) matching, health and dental benefits were similar to those I received at Research Now. A

 2   copy of my March 31, 2017 paystub showing my initial biweekly earnings is attached as Exhibit

 3   B.

 4          11.     In September 2018, I was promoted to Manager, Loyalty Partnerships with a new

 5   annual salary of $97,721.15. A copy of my letter of promotion is attached as Exhibit C.

 6          12.     As of February 28, 2019, the gap between the pay I would have received if I could

 7   continue working at Research Now and my pay at American Airlines is expected to be

 8   $122,025.48.

 9          13.     I am 44 years old and intend to work until retirement at 65.

10          14.     I declare under penalty of perjury pursuant to the laws of the state of California

11   that the foregoing is true and correct.

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              2
     DECLARATION OF JANE DOE IN SUPPORT OF PLAINTIFF’S MOTION FOR JUDGMENT UPON DEFAULT
                                                                    Case No: 4:18-cv-05393-DMR
 Case 4:18-cv-05393-DMR Document 74-1 Filed 12/05/19 Page 4 of 11




                 EXHIBIT A
 TO DECLARATION OF JANE DOE
― RESEARCH NOW OFFER LETTER
                      Case 4:18-cv-05393-DMR Document 74-1 Filed 12/05/19 Page 5 of 11



              research
              now·


Dear

It is my pleasure to welcome you to the Research Now team.

We have a dynamic organization where you will be able to enhance your skills and make a difference to our business. We are very impressed with your skills
and accomplishments and think that you will be a great addition.

This letter serves as our confi rmation of our offer of employment as follows:

Position                    Vice President, Panel Partnerships
Office
                            Dallas
Location
Start                       September 5, 2016
Reporting To                Ryan Jantz
Bonus                       2016 Discretionary Bonus Plan
Compensation                $150,000 annualized paid in accordance with the Company's normal payroll procedures. All forms of compensation which are
                            reflected in the offer letter are subject to reduction to reflect applicable withholding and payroll taices.


Research Now has a competitive benefits package in which you wi ll be eligible to participate. Most of your benefits will be effective your first day of employment.
The benefits for full time employees include paid time off for holidays, vacation, sick time and other accrued paid time off policies. You will be eligible to accrue
15 days of vacation during your fi rst year of employment. In addition, our benefits offer you the opportunity to participate in the Company's medical, dental, vision,
life, disability and 401 (k) plans.

Your employment with Research Now is conditioned on successful completion of drug testing and reference and background checks, your execution of the
Company's Confidentiality, Non-Solicitation, Non-Competition and Intellectual Property Assignment Agreement. As a further condition of employment, you must
complete an Employment Eligibility Verification Form 1-9 on your first day of employment and present proof of identity and employment eligibility within the first
three (3) days of work.

By signing this offer letter, you represent and warrant that you know of no reason that you cannot legally accept this offer of employment and that you are not a
party to any agreement with a former employer containing any post-employment restrictions on competition, disclosure of information or employment that would
impair or limit your ability to become employed by the Company or to perform the duties described in this offer.

During your employment, you will be subject to all of the Company's policies and procedures currently in effect, as established or amended from time to time,
including but not limited to the policies contained in the Company's employee handbook.

This offer letter, together with any agreements referenced herein, sets forth the entire agreement between you and the Company with respect to its subject matter
and supersedes any and all prior or contemporaneous oral or written promises, representations or understandings regarding your employment with the Company.
Any informal discussions regarding future career or salary opportunities are not binding unless documented in writing by you and the Company's President. This
offer may be amended only in a written document signed by you and the Company's President. This offer is governed by the laws of the State of Texas,
irrespective of its provisions regarding conflicts of laws.

If you wish to further discuss your responsibilities, or the company and its prospects for the future, please feel free to contact me.

We all look forward to you joining the Research Now team.

Sincerely,
                   Case 4:18-cv-05393-DMR Document 74-1 Filed 12/05/19 Page 6 of 11

Lisa Bird
Senior Human Resources Business Partner
  Case 4:18-cv-05393-DMR Document 74-1 Filed 12/05/19 Page 7 of 11




                  EXHIBIT B
TO DECLARATION OF JANE DOE ―
    PAY STUB FROM NEW JOB
Payroll Payment Detail
                   Case 4:18-cv-05393-DMR
                                                                                                   Print   I Close Window
                                                                        Document 74-1 Filed 12/05/19 Page 8 of 11
Ameri can Airlines , I nc - ELECTRONI C PAY STATEMENT
4333 Amon Carte r Blvd
Fort Worth, TX 7615S
1-800- 447 - 2000

C!npy    PA  S:mp ID    2mployee Name                                    Pe riod Se q#     Che ck Date Cost Ce nte r
AAOO     B4                                                              07      00157     03/31/17      0900/S722
       Gross Pay    Pre-Tax De d.   Total .T axe s   A.fte r - Ta.x De d. Ove rpmt De d.    Ove rpmt Bal.          Ne < Pay
        3,087 .20         289.29         739. 77                   0.00             0.00             0 .00       2,058.14


1~: ~~:::n:p:~:!;dPericd
1
32 = Smplo~{ee
Salary Pay Basis

                            TOTJl,.L YTD 3ARNINGS
De scription                                                       YTD Amount
YTD 2arni ngs                                                        4,630.80
Taxable income                                                       4,342.89

                            PAY P3RIOD AMOUNTS
De scripeion                           Hours                      Amoune
C Re gular Pay                            80 .00               3 ,08 7 .20
1-----------------------------------------------------------------
 Total Gross                                        3 ,087 .20

                            PRE TAX DEDUCTIONS
De scription                                         Amount        YTD Amount
C Me dical Coverage                                  115.06             115.06
C De ntal Coverage                                    12.91              12.91
C Vision                                               6 .96              6.96
C 401K- $upe r $av e r                               154.36             154.36

Total Pre Tax De ductions                            289.29

                                    TJ!..X2S
De scription                                         Amoun~        YTD Amoun~
Fe deral                             MS: Single                    o;:P: oo
Wi~hholding !'ax                                     513.81             71 4.15
33 Social Se curi~y Tax                              183. 13            2 7 8.83
33 Me dicare Tax                                      42.83               65.21

l'o~al Taxe s                                        739. 77

                         IMPUTED INCOME - TAXABL3
De gcrip~ion                                         .Amoun~       YTD Amoun~
C Group Te rm Life                                      1.38                 1.38

                            INFORMATIONAL ONLY
De gcrip~ion                              Hours      .Amoun~       YTD Amoun~
C Co Ma~ch ,.A Plug                                   154.36            154.36
  Case 4:18-cv-05393-DMR Document 74-1 Filed 12/05/19 Page 9 of 11




                  EXHIBIT C
TO DECLARATION OF JANE DOE ―
    LETTER OF PROMOTION
               Case 4:18-cv-05393-DMR Document 74-1 Filed 12/05/19 Page 10 of 11




                                                             American Airlines

09/19/2018



Hello      ,

Congratulations! On behalf of American Airlines, Inc., (the “Company”), I am excited to offer you the position of
Manager, Loyalty Partnerships. You will be paid an annual salary of $97,721.1581 in accordance with American
Airlines’ regular bi-weekly pay periods.

In addition, you are eligible to participate in the Company’s Short-term Incentive (STI) program. This program is
based upon financial results (pre-tax net income) with a target bonus amount commensurate with the Manager (level
5) position. The current plan targets for Managers are summarized below:

Threshold, Target and Maximum Payout

      Payout (% of Base)          <Threshold          Threshold           Target           Maximum
     (pre-tax net income)         (<$3 billion)      ($3.0 billion)    ($5.0 billion)     ($7.0 billion)

        Manager (L5)             No Payment              6.0%             12.0%              24.0%




If the threshold is met, the STI award is paid in the first quarter following the plan year. For the 2018 plan year, any
award will be pro-rated based on the number of days you are actively employed during the plan year. All payments
are subject to plan provisions and may be adjusted for individual performance. You must be actively employed, or on
an eligible Leave of Absence (LOA) at the time of payout to receive the award.

Your journey begins here, but first:
This offer is a result of a successful match of your background with our company and is aligned with our aspiration to
hire the best. It is, of course, contingent upon meeting any pre-employment requirements for the position, which could
include (but are not limited to) the following:


    •   Background check
    •   Fingerprint check
    •   American Airlines and/or FAA drug screen



Once you have successfully completed any pre-employment requirements for your position, we can then determine a
start date.

                                                                                                       Page 1 of 2
               Case 4:18-cv-05393-DMR Document 74-1 Filed 12/05/19 Page 11 of 11

Life at American Airlines is rewarding:
We are pleased you’ve taken another step in your career journey with us and are continuing to put your experience,
abilities, dedication, energy and creativity to excellent use. Thank you for being part of our team and for your positive
contributions to the success of American Airlines!

Caring for our team members is one of our top priorities, and we will work hard every day to show you, so you can be
your very best! In fact, at American Airlines, you will have access to ongoing career development and support,
zealous recognition and you will be a driving force in helping us maintain our valued commitment to our customers
and our community. Additionally, we thrive on maintaining a diverse and inclusive workplace, recognizing it is critical
to our success.

Next steps:
Please respond within three business days with your decision by selecting “accept” or “decline”. Upon acceptance,
we will contact you to schedule any pre-employment requirements. If we do not hear from you within three business
days, the offer of employment may be withdrawn. If you need additional time to make a decision or have any
questions, please contact your Talent Advisor, Justin L. Cooper.

All employment at American Airlines is on an at-will basis, meaning you or American Airlines can end your
employment with or without notice or cause. This letter should not be construed as a basis for establishing any
contract of employment.

With over 100,000 team members sharing our journey, each one of us at American Airlines has a unique story to tell.
Whether we’re helping business customers fly across the globe, reuniting families with loved ones, doing the work to
make sure the planes fly, or powering the business behind the scenes, our stories involve thousands of opportunities
to touch millions of lives.

     , this is the next step in your story connecting with ours—congratulations!

Should you have any questions, please contact Justin L. Cooper at 817-963-1330.

Welcome aboard!




Regards,




Marissa Horne
Managing Director, Talent Acquisition
American Airlines People Team




                                                                                                        Page 2 of 2
